Orders so far as appealed from affirmed, with ten dollars costs and disbursements. Memorandum: We are of the opinion that the allegations of the counterclaim are sufficient to set forth a cause of action. Whether or not the facts to be proven under these allegations will constitute lack of cooperation under paragraph 8 of the contract is necessarily a matter to be determined on the trial. All concur. (The portion of the order appealed from denies plaintiff’s motion to dismiss defendant’s counterclaim and to strike out portions of the answer, in an action for damages for breach of contract. The second order amends and settles the previous order.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and MeCurn, JJ.